Exhibit 10.15

 

LOGO [g852478g51u89.jpg]

October 18, 2011

Michael D. Goldberg

Dear Michael,

On behalf of XDx, Inc. (“XDx” or the “Company”) and the whole XDx team as well
as XDx’ Board of Directors (the “Board”), I am very pleased to offer you the
position of Chairman of the Board. We believe that your deep and broad business
background will enable you to make significant contributions to the Company’s
efforts, and to help bring to a fruitful conclusion the several strategic
collaboration deals presently underway. We look forward to working with you
toward what we believe is XDx’s imminent success.

The terms of your position with XDx are set forth below:

 

  1. Position: Chairman of the Board. In addition to attending all regularly
scheduled meetings of the Board of Directors, you agree to devote additional
time to your role as is customary for a non-executive chairman of the board.

 

  2. Start date. Your official start date shall be deemed to be October 14,
2011. Your appointment to the Board will occur upon receipt of the requisite
stockholder approvals.

 

  3. Compensation. In your role, you will be paid at the rate of $100,000 per
year, payable monthly, with any partial months of service pro-rated. In
addition, upon signing this letter, an amount of $25,000 will be immediately due
and payable to you by the Company. Since your role is as an independent Board
member and not an employee, no taxes will be withheld from your pay, and you
will receive a 1099 earnings statement early in 2012 showing all earnings paid
through the end of 2011. If it is determined that you should be classified as an
employee, you agree to indemnify the Company for any liability for taxes owed by
you as an individual. You will also be entitled to a change of control bonus as
described below.

 

  4. Stock Options. In connection with your acceptance of the above stated
position, the Board of Directors has agreed to grant you an option to purchase
an amount equal to 1.0% of the fully diluted outstanding capitalization of the
Company as of September 9, 2011, which amounts to an option to purchase 442,000
shares of Common Stock of XDx (the “Initial Option”). The exercise price per
share will equal the fair market value of the Common Stock of XDx as of the date
of grant, presently $0.43 per share.

 

1



--------------------------------------------------------------------------------

LOGO [g852478g51u89.jpg]

 

Following the Company’s Next Equity Financing and subject to your continued
service with the Company, the Company will grant you an additional option for a
number of shares that, when combined with the Initial Option and any other
options granted to you, will equal 1.0% of the fully-diluted outstanding
capitalization of the Company immediately following such financing. As used
herein, “Next Equity Financing” shall mean a financing or financings that total
at least $25 million in gross proceeds, including conversion of debt, and
includes at least $10 million in gross proceeds from investors who are not
stockholders of the Company at this time (the “Second Option” and together with
the Initial Option, the “Options”). Any such Second Option shall have the same
terms as the Initial Option, including vesting commencement date, except that
the exercise price will be the fair market value on the date of grant, as
determined by the Board of Directors.

The Options will vest based upon your continued service to the Company as its
Chairman at the rate of 1/48th of the total number upon completion of each month
of service. 6/48ths of the Options will immediately vest on the date that you
sign and date this letter. The Options will vest in full in the event of a
Change of Control. You may elect to exercise the Options prior to vesting,
providing that the Company will retain the right to repurchase unvested shares
at cost upon termination of services. The Options will be nonqualified and
therefore subject to tax treatment different from the incentive option grants
typically made to employees. You may have your questions in this regard answered
either by Company counsel, Wilson Sonsini Goodrich & Rosati, or by Rebecca
Soler, XDx’s Vice President of Human Resources.

 

  5. Change of Control Bonus Plan. The Board intends to establish a standard
Change of Control or “Carve-out” Bonus Plan for key executives and to include
you as a participant in the Plan. The Plan will establish a bonus pool based on
a percentage of the net proceeds from a Change of Control transaction. “Net
Proceeds” will be defined to mean the amount available for distribution to
security holders (including investor notes and distributions under the Plan),
after deducting transaction expenses and certain third party debt. Each
participant in the Plan will be allocated a percentage of the bonus pool, offset
by the proceeds from any equity incentives granted to that participant and
adjusting for option exercise prices. The pool is expected to include 10% of Net
Proceeds, plus an additional 5% of Net Proceeds above $100 million. With your
participation, the Board will determine the participants and the allocation
among the participants.

 

2



--------------------------------------------------------------------------------

LOGO [g852478g51u89.jpg]

 

  6. Term and Termination. The term of this position is intentionally unstated.
Your services may be terminated at any time, with or without reason, by you, the
Board of Directors or the stockholders. You agree to resign from the Board at
any time if requested by the majority of the Board of Directors or the holders
of a majority in interest of the Company’s preferred stock.

 

  7. Proprietary or Confidential Information. In this position, you may receive
from XDx information that is proprietary to the Company. Such information
includes but is not limited to scientific, technical, or business information of
XDx. Therefore, by your acceptance of this position, you agree that you will
not, either during or subsequent to the term of your relationship with the
Company, directly or indirectly, disclose any proprietary information of XDx,
nor will you copy or use any proprietary information, except as necessary to
carry out your work as Chairman. Further, you agree that you will not, either
during or subsequent to the term of your relationship with the Company, publish
any such information without prior written authorization from XDx. You agree to
notify the Company immediately in the event you become aware of any loss or
disclosure of any proprietary information. To the fullest extent permitted under
applicable law, from the date of this Agreement until twelve (12) months after
the termination of this Agreement for any reason you will not, without the
Company’s prior written consent, directly or indirectly, solicit any of the
Company’s employees to leave their employment, or attempt to solicit employees
of the Company, either for you or for any other person or entity. You and the
Company will enter into a customary Confidentiality and Invention Assignment
Agreement.

 

  8. Entire Agreement. This letter, along with the Director and Officer
Indemnification Agreement, the Options and any agreements relating to
proprietary rights between you and the Company, sets forth the entire agreement
between the parties relating to your services as Chairman. This letter may not
be modified or amended except by a written agreement approved by the Board and
signed by you and an officer of the Company.

We are very pleased to be able to extend this offer, and look forward to working
with you. To indicate your acceptance of this offer, please sign and date in the
spaces provided below. If you have any questions about anything contained in
this offer, please feel free to contact me directly at 415-287-2321.

 

With best regards, /s/ Pierre Cassigneul Pierre Cassigneul President and Chief
Executive Officer

 

3



--------------------------------------------------------------------------------

LOGO [g852478g51u89.jpg]

 

Agreed to and accepted: Signature:

/s/ Michael D. Goldberg

Printed Name:

Michael D. Goldberg

Date:

October 31, 2011

M. Goldberg XDx Chairman Offer Letter

[Remainder of Page Intentionally Left Blank]

 

4